Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/21 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-22, 28, and 30-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5 7-22, 28, and 30-45 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 (for evaluation of independent claims 1, 31, 39, and 44) recites, with emphasis added:
1.  A computer-implemented method for assessing a player of a game, comprising:
monitoring, by at least one processor, input from the player corresponding to a first plurality of aiming or targeting movements of a virtual character controlled by the player, wherein the input from the player causes the virtual character to launch one or more projectiles at a first plurality of targets within the game over a first period of time based on the aiming or targeting movements;
identifying, by the at least one processor, one or more aiming or targeting goals of the game, wherein each of the identified one or more aiming or targeting goals corresponds to one or more aiming or targeting metrics of the game associated with the causing the virtual character to launch the one or more projectiles at the first plurality of targets;
calculating, by the at least one processor, the one or more aiming or targeting metrics associated with the causing the virtual character to launch the one or more projectiles at the first plurality of targets and corresponding to the one or more aiming or targeting goals, for a first performance of the player based on the input from the player during the first period of time; and
comparing, by the at least one processor, the input from the player during the first period of time in the game to an optimal input during the first period of time in the game.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could monitor inputs mentally, identify aiming or targeting goals mentally, calculate metrics mentally or with pen and paper, and compare inputs mentally or with pen and paper.  It is noted by examiner that “wherein the inputs from the player causes the virtual character…” is describing the inputs which are being monitored rather than a positive step performed by the computer implemented method, as such it simply further defines the abstract monitoring step.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
The only additional limitation of claim 1 is a processor.  Claim 31 further claims “a memory” and claim 39 claims “a tangible computer readable device” however this is not an integration into a practical 
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
The limitations of the processor as well as the further limitations of the “memory” and “tangible computer readable device” does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
The dependent claims of 8-22, 28, 33-38, 41, 42, and 45  are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application.  The rest of the dependent claims are interpreted in further detail as set forth below.
Claims 2-5, 7, 32, and 40 disclose changing various outputs of the game, however these are further abstract ideas under prong 2A step 1 as they could occur merely mentally or with pen and paper, such as by a person writing down the results or audibly announcing them.  In claim 5 “distracting stimulus” is claimed with a high degree of generality which includes abstract ideas such as merely providing a pen and paper score 

Claim 43 discloses providing a training session and monitoring during the training session, however this is interpreted as an abstract idea under prong 2A step 1, as the training session could simply be further play of the game, and thus this is interpreted as occurring merely mentally with a person simply choosing to train.
Claims 6, 23-27, and 29 are not found to be abstract under prong 2A step 1, as these claims are claiming positive recitation of steps affecting the game (such as adjusting display occurring within the game or adjusting inputs of the game) which cannot be performed merely mentally. As such, these are evaluated under step 2A prong 2.  Examiner finds that these claims are integrated into a practical application as this is an improvement to a technology or technical field under MPEP 2106.05(a) as well as applying or using the judicial exception in some meaningful way behind generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception as per MPEP 2106.05(e).    Particularly claim 6 and 24 uses the assessment from the judicial exception in order to provide a visual auditory or somatosensory distracting stimulation (which is designed to improve the first performance of the player in the game) (cl 6) or displaying a distracting non target stimulus in a second location of the virtual environment of the game at a second time (cl 24), these would improve the functioning of the game.   Claim 23 (as well as dependent claims 25-27 and 29) adjusts inputs from a player to improve the ability of the player to produce the outcome within the game, which improves the performance of the game by allowing for the invention to use the judicial exception to improve the gameplay of the user.   
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-15, 20-22, 31-35, 37, 39, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobe (US 20020025842) in view of Rigopulos (US 20070163427).
In re claims 1, 31, and 39, Nobe discloses
Monitoring, by at least one processor, input from the player corresponding to a first plurality of aiming or targeting movements by the player at a first plurality of targets over a first period of time (paragraph 71, the player input is seen in figure 2, specifically 34L/D/R/U.  The step position of the user is monitored during a play evaluation segment as set forth in figure 12.  The targets are the step positions, with the player’s input being a targeting movement, as the target is to time the steps at the proper time to hit the target)
Identifying by the at least one processor, one or more aiming or targeting goals of the game, wherein each of the identified one or more aiming or targeting goals corresponds to one or more aiming or targeting metrics of the game (paragraphs 71-72, the goal is to have no timing difference between when the player actually stepped and the step data, with the dance gauge being updated in response to this determination)
Calculating, by the at least one processor, the one or more aiming or targeting metrics and corresponding to one or more aiming or targeting goals for a first performance of the first player based on the input from the player during the first time period, comparing by the at least one processor the input from the player during the first period of time in the game to an optimal input during the first period of time in the game (paragraph 71.  The performance of the player is determined related to a metric of the game wherein the metric is the timing of the input.  This is compared to an optimal input to determine the timing difference between the actual step timing and the optimal timing, granting a higher score the lower the timing difference)
Nobe fails to disclose that the aiming or targeting movements are of a virtual character controlled by the player wherein the input from the player causes the virtual character to launch one or more projectiles at a first plurality of targets within the game, however Rigopulos discloses a musical shooter where input from the player causes the virtual character to launch one or more projectiles at the first plurality of targets in the game (paragraph 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nobe with Rigopulos in order to allow for the game of Nobe to be implemented in other known game contexts to create different types of games.
In re claim 44, Nobe discloses
Monitoring by a processor, input from a player of a game corresponding to a first plurality of movements controlled by the player corresponding to a rehabilitation of the player over a first period of time (paragraph 71, the player input is seen in figure 2, specifically 34L/D/R/U.  The step position of the user is monitored during a play evaluation segment as set forth in figure 12.  The player inputs are movements controlled by the player.  With respect to “Corresponding to a rehabilitation of the player”, as this game is related to physical movement, this improves the 
Identifying by the processor, one or more goals of the game including hitting a target, wherein each of the identified one or more goals correspond to one or more movement metrics of the game (paragraphs 71-72, the goal is to have no timing difference between when the player actually stepped and the step data, with the dance gauge being updated in response to this determination.  The targets are the step positions)
Calculating by the processor, the input from the player during the first period of time in the game to an optimal input during the first period of time in the game (paragraph 71.  The performance of the player is determined related to a metric of the game wherein the metric is the timing of the input.  This is compared to an optimal input to determine the timing difference between the actual step timing and the optimal timing, granting a higher score the lower the timing difference)
Nobe fails to disclose movements of a virtual character directed to cause the virtual character to perform one or more actions however Rigopulos discloses a musical shooter where input from the player causes the virtual character to move and perform one or more actions such as targeting and navigation (paragraph 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nobe with Rigopulos in order to allow for the game of Nobe to be implemented in other known game contexts to create different types of games.
In re claim 2, Nobe discloses changing, by the at least one processor, based on the assessment, an output of the game (paragraphs 40 and 41.  “Perfect” is output for a perfect timing, “great” for a closer timing, and “boo” for a worse timing, as well as a combo number which indicates the number of successive game operations conducted by the player at exact timing or closer timings.)

In re claim 4, Nobe discloses the assessing and dynamically adapting are occurring while the player is playing the game (paragraphs 40 and 41, this is describing an output which is shown as the player plays)
In re claim 5, Nobe discloses providing, by the at least one processor, at least one distracting stimulus, wherein the distracting stimulus is designed to improve the performance of the player in the game (it is noted by examiner that “distracting stimulus” and “designed to improve the performance of the player in the game” is intended use.  Being a “distraction” and “improving the performance” is the intention of the stimulus, however this may not in fact be the result of the stimulus, as such the prior art need to merely be capable of being a distraction and improving the performance of the player.  In this case, paragraphs 40 and 41 describe the outputs of “perfect” “great”.  Examiner reads these stimulus as being “distracting” and “designed to improve the performance of the player in the game” under the broadest reasonable interpretation of the claim, as they are being output during performance of the game, and thus may distract the user from the timing guidance arrows #62, however the dynamic feedback of the timing may allow for the user to adjust their timings and improve their performance of the game.)
In re claim 6 Nobe discloses manipulating, by the at least one processor, the distracting stimulus based on the assessment of the performance of the player, wherein the distracting stimulus comprises at least one visual, auditory, or somatosensory stimulation (paragraphs 40 and 41.  The distracting 
In re claims 7 and 33, Nobe discloses displaying, by the at least one processor, a score of the player for each metric of the game (paragraph 40, the “combo numbers” are output, indicating the number of successive game operations conducted by the player, see figure 3 #58 and 70.  A second metric is shown at figure 3 #42a/42b/44, which is a dance gauge 42 which indicates the better of the two players, see paragraphs 46 and 72)
In re claim 8, Nobe discloses monitoring, by the at least one processor, input from the player comprising a second plurality of aiming or targeting movements by the player at a second plurality of targets over a second period of time, assessing by the at least one processor, based on the second input a second performance of the player during the game, and determining by the at least one player, a progress of the player based on the performance and the second performance, wherein the second performance relates to the same metric of the game as the performance, and wherein the second performance comprises comparing the second input of the player during the second period of time to an optimal input from the player during the second period of time (These steps essentially claim the same steps continuing to occur for additional inputs with the game time being arbitrarily split between two periods.  In the case of the prior art, the game continues, and additional timings are received, as a plurality of operation timing instruction images approach the first operation timing instruction, see for example paragraph 14.  These timings continue to be assessed for the performance using the same metric, and continue to be compared to an optimal input. The only notable difference between the first period and the second appears to be a determination of “progress of the player based on the performance and the second performance”.  This is shown in figure 3 #44/42a/42b, as this gauge determines the progress of the game between the two players thru the entirety of the game, which 
In re claims 9 and 35, Nobe discloses the monitoring of the input from the player during the period of time comprises determining an initial input of the player, and determining a corrective input following the initial input of the player (paragraphs 40 and 41, the corrective input would be the optimal input timing, which is shown on the screen at the appropriate timings.  Paragraph 56 describes step data. This step data is the “corrective” input as it is the optimal input, also shown on figure 5.)
In re claims 12 and 37, Nobe discloses the one or more metrics of the game comprise at least one of accuracy (paragraphs 40 and 41)
In re claim 13, Nobe discloses the monitoring of the input of the player, the receiving of the input from the player, the determining of the characteristic of the player and the assessing of the performance of the player are instructions of a first computer program that are executed by at least one processor (paragraph 12)
In re claim 14, Nobe discloses the first computer program is a game for which the player selects the input during the period of time (paragraph 12)
In re claim 15, Nobe discloses the monitoring of the input of the player, the receiving of the input from the player, the determining of the characteristic of the game and the assessing of the performance of the player are instructions of a second computer program that are executed by the at least one processor, and wherein the second computer program is different than the first computer program and provided
In re claim 20, Nobe discloses applying by the at least one processor a pattern recognition operation, a pattern classification operation, or a machine learning operation to the input from the player during the period of time, and determining by the at least one processor, based on the applying, the performance of the player (it is noted by examiner that “pattern recognition operation” “pattern 
In re claim 21, Nobe discloses classifying by the at least one processor, based on the performance of the player, a skill level of the player (paragraphs 46 and 72, the dance gauge determines the skill level of the player relative to the other player)
In re claim 22, Nobe discloses receiving, by the at least one processor, input from a plurality of players of the game during the period of time, determining by the at least one processor, based on the received input, a plurality of skill levels corresponding to the input of the player during the period of time, and determining by the at least one processor, based on the input from the player and the plurality of skill levels, the skill level of the player in entering the input during the period of time (paragraphs 40 and 41, this is a two player game, the two players are compared to one another to determine the plurality of skill levels of a winner and a loser)
In re claim 34, Nobe discloses the performance of the player is monitored over the first period of time such that improvement relating to the metric can be assessed (it is noted by examiner that “such that improvement relating to the metric can be assessed” is intended use as applicant appears to not be positively claiming any steps being performed, but instead the intention of this monitoring.    Paragraph 14 discloses a plurality of operation timing instruction images approach the first operation timing instruction which are assessed over time, and the performance is assessed throughout the time with the gauge of figure 3 #42a/b and 44)

Claims 10, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobe in view of Rigopulos in view of Bose (US 20130128022).
In re claims 10 and 36, Nobe in view of Rigopulos discloses sorting a plurality of metrics of the game, calculating a score for the performance of the player for each metric based on a formula for each metric, wherein the formula for the first metric is different than the formula of the second metric (paragraphs 40, 41 figure 3 #44, 42a, 42b, paragraphs 46 and 72.  The first metric is the combo meter which is calculated by adding together each successful successive input.  The second metric is the dance gauge which is calculated based on a difference of the evaluation result between the first player and the second player.).  Nobe in view of Rigopulos fails to disclose computing a median for the performance of the player for each metric and comparing the median of the performance of the player for each metric to a mathematical model, however Bose discloses determining a median mathematical value for a swing path in order to determine the performance of the player (paragraph 241).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nobe in .
Claims 11 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobe in view of Rigopulos in view of Chew (US 20180095524)
In re claims 11 and 38, Nobe in view of Rigopulos discloses the claimed invention except for the input from the player changes a position and an orientation of a virtual character in the game, however Chew discloses a virtual character who dances according to a user’s input (paragraph 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nobe in view of Rigopulos with Chew in order to allow for an avatar representing the player to be displayed on the device.
Claims 23 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobe in view of Rigopulos in view of Poisner (US 20170087453).
In re claim 23, Nobe in view of Rigopulos discloses the claimed invention except determining, by the at least one processor, a relationship between the input of the player received via an input device and a movement of the virtual player within a virtual environment of the game directed to producing an outcome within the game responsive to the input of the player, and adjusting the relationship between subsequent input received via the input device and the movement of the virtual player within the virtual environment of the game, wherein the adjusted relationship improves an ability of the player to produce the outcome within the game however Poisner discloses determining, by the at least one processor, a relationship between the input of the player received via an input device and a movement of the virtual player within a virtual environment of the game directed to producing an outcome within the game responsive to the input of the player, and adjusting the relationship between subsequent input received via the input device and the movement of the virtual player within the virtual environment of the game, wherein the adjusted relationship improves an ability of the player to 
In re claim 25, Poisner discloses the manipulation of the outcome of the input of the player results in correcting the outcome resulting from the input of the player based on the adjusted relationship (paragraph 34)
In re claim 26, Poisner discloses the adjusting the relationship is performed by a computer program product comprising the game (paragraphs 32-34, 43)
In re claim 27, Poisner discloses that the adjusting the relationship is performed by a device for playing the game (paragraphs 32-34 discloses the wand performing the actions described)
In re claim 28, Nobe discloses providing by the at least one processor, feedback to the player such that the player can provide input to the game that results in the improved outcome (paragraphs 40 and 41)
In re claim 29, Nobe discloses the adjusting the relationship comprises manipulating at least one of a position (paragraph 33, the position of the spell is adjusted, as the spell occurs rather than not occurring)
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobe in view of Rigopulos in view of Ashida (US 20090118010)
In claim 24, Nobe discloses identifying a first target of the plurality of targets wherein the first target is configured to appear in a first location of a virtual environment of the game at a first time, 
Nobe in view of Rigopulos discloses the claimed invention except displaying at least one distracting non target stimulus in a second location of the virtual environment of the game at a second time wherein the second time is before the first time, however Ashida discloses displaying at least one distracting non target stimulus in a second location of the virtual environment of the game at a second time wherein the second time is before the first time (paragraph 72 discloses players avoiding the bullets during the game.  With respect to the timing, the bullets occur throughout the game, as do the appearance of targets, thus at least one target can appear after at least one bullet.)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nobe in view of Rigopulos with Ashida in order to allow for the music shooter of Nobe in view of Rigopulos to allow for opponents to fire back at the player.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobe in view of Rigopulos in view of Muller (US 20120142429)
In re claim 30, Nobe in view of Rigopulos discloses the invention except for matching, by the at least one processor, based on the performance of the player in the game, the player with one or more additional players, however Muller discloses matching by the at least one processor, based on the performance of the player in the game, the player with one or more additional players (paragraph 259).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the . 
Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobe in view of Rigopulos in view of Wakeford (US 9448634) in further view of Bostick (US 20170087470).
In re claim 41, Nobe in view of Rigopulos fails to disclose receiving a movement trajectory for each of the plurality of aiming or targeting movements, wherein the assessment comprises a best fit of a parametric function to the movement trajectory, wherein the first performance comprises a best-fit parameter values, wherein the one or more aiming or targeting metrics comprises a speed, precision, accuracy, and reaction time, and wherein optimal aiming or targeting metrics input comprises a maximum speed, maximum precision, maximum accuracy and minimal reaction time, however Wakeford discloses receiving a movement trajectory for each of the plurality of aiming or targeting movements, wherein the assessment comprises a best fit of a parametric function to the movement trajectory, wherein the first performance comprises a best-fit parameter values, wherein the one or more aiming or targeting metrics comprises a speed, precision, accuracy, and wherein optimal aiming or targeting metrics input comprises a maximum speed, maximum precision, maximum accuracy (column 2 lines 32-50, it is noted by examiner that “duration” of the prior art is the “speed” of the instant application, and “speed” of the prior art is the “reaction time” of the instant application).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nobe in view of Rigopulos with Wakeford in order to allow for the invention of Nobe in view of Rigopulos to be able to rank gesture based dance movements.
Nobe in view of Rigopulos in view of Wakeford fails to disclose the metrics include a reaction time however Bostick discloses tracking a reaction time of a gesture (paragraph 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine 
In re claim 42, Wakeford discloses the speed is based on a duration of movement (as noted above, “duration” is the instant application’s “speed” parameter, column 2 lines 32-50), wherein the precision corresponds to a variability of movements within the movement trajectory (column 8 lines 11-29 “precision with respect to previous sideways waving gesture performed by the user), the accuracy is based on an error of the movement (column 2 lines 32-50, “accuracy with respect to the identified gestures”, thus this is variability as compared to the identified gesture), and Bostick discloses the reaction time is based on a point in time at which the movement is initiated (paragraph 58)
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobe in view of Rigopulos in view of Wakeford in view of Bostick in view of Choi (US 20140243077)
In re claim 16, Nobe in view of Rigopulos in view of Wakeford in view of Bostick discloses the claimed invention except for correlating, by the at least one processor, the input from the player of the game during the period of time to a second input of the game during the period of time stored in a database, comparing by the at least one processor, the input from the player of the game during the period of time to the second input and determined by the at least one processor, if the input from the player of the game during the period of time is an input manually inputted by the player or an input automatically generated by a computer, however Choi discloses comparing a characteristic of a user to that of a normal user, extract a threshold, it is determined that they have come from a computer (paragraphs 18, 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nobe in view of Rigopulos in view of Wakeford in view of Bostick with Choi in order to detect cheating using the best fit parameters of Wakeford and Bostick on the game of Nobe in view of Rigopulos.

In re claim 18, Choi discloses the monitoring of the input of the player, the receiving of the input from the player, the determining of the characteristic of the game, and the assessing of the performance of the player are performed on a first computer program (paragraph 40 discloses an API which performs the characteristics attribute analysis)
In re claim 19, Choi discloses the correlating of the input from the player of the game, the comparing of the input from the player of the game and the determining of the input from the player are performed on a second computer program different than the first computer program (paragraph 74 discloses a computer readable media including program instructions to implement the operations)
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobe in view of Rigopulos in view of Choi.
In re claim 45, Nobe in view of Rigopulos discloses the claimed invention except for the optimal input comprises input received from a second player identified as an expert of the game, however Choi discloses the optimal input comprises input received from a second player identified as an expert of the game (paragraph 18, 64.  Although this user is identified as “normal”, the broadest reasonable interpretation of expert includes a normal user, as a normal user would typically have experience in the game, and would be an expert in the game as compared to non-users).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Nobe in view of Rigopulos with Choi in order to attempt to detect cheating.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s amendments overcome the prior art of record, however a new rejection is made in view of Rigopulos.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/               Examiner, Art Unit 3715